* Corpus Juris-Cyc References: Appeal and Error, 4CJ, section 3154, p. 1147, n. 52.
The judgment of the county court was correct, and the judgment of the circuit court in affirmance thereof is correct, except that the circuit court, instead of affirming and remanding to the county court for the enforcement by the county court of the original judgment, undertook to render a new judgment in the circuit court, and not only against the appellant therein but also against the sureties on the appeal bond. This was error, as held in Eaton v. Hattiesburg Auto Sales Co. (Miss.),117 So. 534.
The judgment of the circuit court will be affirmed in so far as it purports to affirm the judgment of the county court, but will be reversed in all other respects; and the case will be remanded to the circuit court, with directions to enter an order (1) setting aside its former judgment, (2) simply affirming the judgment of the county court, and (3) remanding to the county court for the enforcement thereof the original judgment in the said county court.
Affirmed in part, and in part reversed and remanded.